        Case 1:19-cv-09236-KPF Document 61-1 Filed 01/16/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 DAVID LEIBOWITZ, BENJAMIN
 LEIBOWITZ, JASON LEIBOWITZ, AARON
 LEIBOWITZ, and PINCHAS GOLDSHTEIN,
                                                                 19 Civ. 9236 (KPF)
        Plaintiffs,
                                                       [PROPOSED] SCHEDULING ORDER
 v.

 IFINEX INC., BFXNA INC., BFXWW INC.,
 TETHER HOLDINGS LIMITED, TETHER
 OPERATIONS LIMITED, TETHER LIMITED,
 TETHER INTERNATIONAL LIMITED,
 DIGFINEX INC., PHILIP G. POTTER,
 GIANCARLO DEVASINI, LUDOVICUS JAN
 VAN DER VELDE, REGINALD FOWLER,
 CRYPTO CAPITAL CORP., and GLOBAL
 TRADE SOLUTIONS AG,

        Defendants.

The Court hereby orders the following:

       1. The following actions are hereby consolidated:
             a. Leibowitz v. iFinex Inc., 19-cv-09236-KPF (S.D.N.Y.)
             b. Young v. iFinex Inc., 20-cv-00169-KPF (S.D.N.Y.)
             c. Faubus v. v. iFinex Inc., 20-cv-00211-KPF (S.D.N.Y.)
       2. The Plaintiffs shall oppose or otherwise respond to the motions to appoint interim lead
          counsel by no later than January 27, 2020.
       3. No later than seven days following the appointment of interim lead counsel, counsel
          for defendants and interim lead counsel shall submit a proposed scheduling order
          setting for deadlines on the filing of a consolidated amended complaint and motion(s)
          to dismiss.
       4. The current February 3, 2020 deadline for Defendants to file motions to dismiss is
          adjourned.

SO ORDERED.

Dated: January 16, 2020
       New York, New York
                                                                 __________________________
                                                                 KATHERINE POLK FAILLA
                                                                 United States District Judge
